IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDURRAHMAN ABDALLAH ALI
MAHMOUD AL SHUBATI (ISN 224),

Petitioner,
Civil Action No. 07-CV-2338 (UNA)

FILED
APR‘ZHMZ

Cletk, U.S.\D`istrict & Bankruptcy
Cuurts for the Dlstrict 01' Co\umbla

V.

BARACK H. OBAMA, President of the
United States of America, et al.,

\é\JS\./\J£&S§S\/\./££

Respondents.

STIPULATION AND 0RDER EXTENDING THE STAY BY NINETY DAYS

The parties stipulate that the stay in this case, which is due to expire on March 30, 2012, should
be extended for another 90 days. In support of this stipulation, the parties state as follows:

l. On August 9, 2010, the Court granted the parties’ joint motion to stay these proceedings
until February 6, 2011. (Dkt. No. 228).

2. On February 4, 201 l, the Court granted the parties’ joint motion to extend the stay of these
proceedings until May 31, 201 l. (Dkt. No. 235).

3. By Minute Order on July 29, 2011, the Court granted the parties’ joint motion to extend the
stay of these proceedings until September 30, 2011.

4. The parties have conferred and agree that an extension of the current stay for an additional
90 days is appropriate such that the stay would then expire on June 28, 2012.

5. During this 90-day period, the terms of the Protective Order, including provisions regarding
counsel access to Petitioner, will continue to govem this case.

6. During this 90-day period, all discovery obligations and related filing obligations are stayed.

7. Prior to the end of this additional 90 day period, the parties shall confer as to whether

further proceedings are necessary or whether the stay should be extended and for how long. If the

parties determine that further proceedings are necessary, they shall file with the Court a proposed

schedule for such proceedings

Dated: March 30, 2012 Respectfully submitted,

/s Brent N. Rush[orth /s/ Rodney Patton

McKool Smith Terry M. Henry

1999 K Street, N.W. Andrew I. Warden

Suite 600 Rodney Patton

Washington, D.C.20006 United States Department of Justice

Tel: (202) 370-8304 Civil Division, Federal Programs Branch
20 Massachusetts Ave., N.W.
Washington, DC 20530
Tel: (202) 305 79l9

Counselfor Pelilioner Counsel for Respondents

SO ORDERED THIS Y»"FGAY oF lf:l, 2012
a c  

Presidllig Judge